Citation Nr: 0617242	
Decision Date: 06/13/06    Archive Date: 06/26/06

DOCKET NO.  95-12 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in 
an October 1988 rating decision which denied entitlement to 
service connection for gastroenteritis/irritable bowel 
syndrome (IBS).

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
gastroenteritis/IBS.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran had active service from December 1965 to June 
1987.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a July 1994 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).  
The veteran and his spouse testified at a personal hearing at 
the RO in September 1995.  In November 2003, the Board 
remanded the case for further development.  The case was 
remanded again in March 2005.  It is now before the Board for 
further appellate consideration.

The issue of whether new and material evidence has been 
submitted to reopen the claim for entitlement to service 
connection for gastroenteritis/IBS is addressed in the Remand 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will provide notification when further action is required on 
the part of the veteran.


FINDINGS OF FACT

1.  The RO's October 1988 rating decision was not appealed by 
the veteran, and is therefore final.

2.  The October 1988 rating decision was reasonably supported 
by the evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions existing at 
that time were ignored or incorrectly applied in the decision 
denying service connection for a gastroenteritis/IBS.

3.  The appellant has failed to allege any kind of error of 
fact or law in the October 1988 rating decision which, when 
called to the attention of later reviewers, compels the 
conclusion, as to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error.


CONCLUSION OF LAW

Clear and unmistakable error in the October 1988 rating 
decision has not been demonstrated.  38 U.S.C.A. §§ 5109A, 
7105 (West 2002); 38 C.F.R. § 3.105(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

As an initial matter, the Board observes that the VCAA is not 
applicable to the appellant's allegation of CUE.  The U.S. 
Court of Appeals for Veterans Claims has determined that an 
assertion of CUE is not a conventional claim.  Instead, a CUE 
claimant is a collateral attack upon a previous, final 
decision.  Given the nature of a claim to revise an earlier 
final RO decision based upon CUE, no notification as to 
additional evidentiary development of the record is at issue, 
since, as discussed below, the evaluation of such a claim is 
based upon the record as it was constituted at the time of 
the decision as to which revision is sought.  Moreover, the 
Court has held that "as a matter of law, the VCAA is 
inapplicable to CUE claims."  Sorakubo v. Principi, 16 Vet. 
App. 120, 122 (2002), citing Livesay v. Principi, 15 Vet. 
App. 165, 178-79 (2001) (en banc).

II.  Applicable Law, Facts, and Analysis

An individual whose VA claim is denied by an RO has one year 
in which to initiate an appeal to the Board by filing a 
notice of disagreement.  If no appeal is filed, the decision 
is final, and is not subject to revision on the same factual 
basis.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2005); see 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2005).  This rule was 
equally applicable in 1988 as it is today.  See 38 U.S.C.A. § 
4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1988).  
Such a final decision may, however, be reversed or amended 
where evidence establishes that it was a product of clear and 
unmistakable error.  38 C.F.R. § 3.105(a) (2004).  That 
regulation is of long standing, and has been codified in 
statute, at 38 U.S.C.A. § 5109A (West 2002 & Supp. 2005).

Judicial precedent has consistently stressed the rigorous 
nature of the concept of CUE.  "Clear and unmistakable error 
is an administrative failure to apply the correct statutory 
and regulatory provisions to the correct and relevant facts.  
It is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  In addition, 
"[c]lear and unmistakable error requires that error, 
otherwise prejudicial . . . must appear undebatably."  Akins 
v. Derwinski, 1 Vet. App. 228, 231 (1991).  Clear and 
unmistakable errors "are errors that are undebatable, so 
that it can be said that reasonable minds could only conclude 
that the original decision was fatally flawed at the time it 
was made."  Russell v. Principi, 3 Vet. App. 310, 313-4 
(1992).  "It must always be remembered that CUE is a very 
specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).

The Court has propounded a three-pronged test to determine 
whether clear and unmistakable error is present in a prior 
determination: (1) either the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied; (2) 
the error must be "undebatable" and of the sort "which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made;" and (3) a determination 
that there was clear and unmistakable error must be based on 
the record and law that existed at the time of the prior 
adjudication in question.  See Damrel v. Brown, 6 Vet. App. 
242, 245 (1994), (quoting Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992) (en banc)).  See also Bustos v. West, 179 
F.3d 1378 (Fed. Cir.) (expressly adopting the "manifestly 
changed the outcome" language in Russell, supra), cert. 
denied, 120 S. Ct. 405 (1999).

In order to determine whether a previous final VA rating 
decision contained CUE, a review of the law and evidence, 
which were before the rating, board "at that time" must be 
undertaken.  See 38 C.F.R. § 3.104(a).  "A determination 
that there was 'clear and unmistakable error' must be based 
on the record that existed at the time of the prior . . . 
decision."  Russell, supra, at 314.  In other words, the 
Board cannot apply the benefit of hindsight to its evaluation 
of the VARO's actions in 1988 in determining whether CUE 
existed at that time.

In the instant case, it is undisputed that the veteran failed 
to initiate or perfect an appeal of the October 1988 rating 
decision which he is now challenging.  Therefore, that 
decision became final.  The veteran's CUE argument 
essentially amounts to an assertion that the RO improperly 
weighed the available medical evidence in 1988, and 
improperly denied service connection for gastroenteritis/IBS.

The veteran filed his original claim, on VA 21-526, in 
February 1988.  At the time of this claim, the service 
medical records were reviewed by the RO.  The veteran was 
noted to have had several episodes of gastroenteritis and 
other gastrointestinal difficulties between 1966 and 1985.  
After filing his claim, he was afforded a VA examination in 
July 1988.  The review of the digestive system noted that his 
abdomen was soft and protuberant, with no masses or 
tenderness.  An upper gastrointestinal series was ordered, 
but the veteran failed to report for that testing.  He was 
diagnosed with chronic gastroenteritis, "rule out" peptic 
ulcer disease, versus chronic intestinal infection.  

The RO found in the October 1988 rating decision that there 
was no current disorder for which service connection could be 
awarded (while the VA examination made a diagnosis of chronic 
gastroenteritis, this diagnosis was not supported by the 
normal clinical findings on examination).  The veteran has 
offered no evidence to suggest that reasonable minds could 
conclude that the October 1988 rating decision was fatally 
flawed at the time that it was made.  He has presented no 
evidence that there was an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts.  In effect, he has presented 
arguments that amount to a disagreement with how that RO 
weighed the facts in October 1988.

Mere disagreement with the RO's weighing of medical evidence 
extant in October 1988 does not establish CUE.  Russell v. 
Principi, 3 Vet. App. 313-14.  There is no indication that an 
error was committed which is undebatable, or as to which 
reasonable minds could not differ, and no indication that the 
RO wrongly applied governing law or considered the wrong 
facts in arriving at its determination that service 
connection was not warranted for gastroenteritis/IBS.  The 
Board concludes that, in that respect, the October 1988 
rating decision was in accordance with the evidence of record 
at that time, and with the controlling legal criteria.  

In summary, therefore, and with all due respect to the 
veteran's arguments in this appeal, the Board concludes that 
review of the RO's October 1988 rating decision, with 
consideration of the evidence available and the law in effect 
at that time, fails to establish that the decision was a 
product of clear and unmistakable error.


ORDER

The claim of clear and unmistakable error in the October 1988 
rating action is denied.


REMAND

The veteran has alleged that he has presented new and 
material evidence sufficient to reopen his claim for service 
connection for gastroenteritis/IBS.  The Board notes that, 
while he was provided a VCAA notification letter which 
addressed service connection for this condition, he has never 
been provided with VCAA notification concerning the type of 
evidence needed to reopen a previously denied claim.

Furthermore, the Court of Appeals for Veterans Claims (CAVC) 
issued a decision in Kent v. Nicholson, No. 04-181 (March 31, 
2006) during the pendency of this appeal which addressed the 
appropriate VCAA notice to be provided in requests to reopen 
previously denied claims.  The Court found that VA must 
notify a claimant of the evidence and information needed to 
reopen the claim, as well as the evidence and information 
needed to establish entitlement to service connection for the 
underlying condition(s) claimed (that is, that the 
obligations under Kent do not modify the requirement that VA 
must provide a claimant notice of what is required to 
substantiate each element of a service connection claim, see 
Dingess, supra).  In addition, VA must consider the bases for 
the prior denial and respond with a notice letter that 
describes what evidence would be needed to substantiate the 
element or elements that were found to be insufficient to 
establish service connection in the previous denial.  Such 
notice to the veteran is essential since the question of 
materiality depends on the basis on which the prior denial 
was made, and the failure to notify a claimant of what would 
constitute material evidence on this question would be 
prejudicial to the claimant.  See Evans v. Brown, 9 Vet. App. 
273, 283 (1996) (holding evidence is material if it is 
relevant to and probative of an issue that was a specified 
basis for the last final disallowance).

Accordingly, the case is REMANDED for the following action:

The RO should review the record and take 
any necessary action to ensure compliance 
with all VCAA notice and assistance 
requirements.  The veteran should be 
furnished with an appropriate VCAA letter 
in accordance with the guidance of the 
recent Dingess decision that VCAA notice 
requirements apply to all five elements of 
a service connection claim, and the Kent 
decision concerning VCAA notice in 
requests to reopen previously denied 
claims.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


